Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number 10,834,373 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Brauer (US 2015/04363656) does not teach nor suggest in detail the limitations of “a tracking camera tracking at least a head position of a passenger within the capsule, the passenger located proximate to the display, the tracking camera tracks location using any of the following: face tracking or eye tracking; a computer: receiving a first location of the passenger within the capsule; providing, via a three-dimensional rendering on the display, a first perspective to the passenger corresponding to the first location; displaying an advertisement within the first perspective; receiving a second location of the passenger within the capsule; providing, via another three-dimensional rendering on the display, a second perspective corresponding to the second location, the second perspective different than the first perspective; displaying the advertisement within the second perspective; wherein the first and second perspectives are derived from pre- recorded video data, the first and second perspectives representing different perspectives of a same scene, and the first and second perspectives are each calculated based on a virtual camera placed in an equivalent 3D pose and frustum to that of the passenger, and the second perspective showing less of the same scene compared to the first perspective in one direction and the second perspective showing more of the same scene compared to the first perspective in another direction, wherein, based on the tracking camera, additional perspectives are continuously computed each time the passenger moves to a different location within the capsule, wherein, when the passenger is proximate to the display, such additional perspectives are derived from pre-recorded video data in real- time and displayed in the display along with the advertisement, and wherein video playback in the display is a function of a speed of the capsule” as recited in Independent claim 1; “receiving, from a tracking camera located within the capsule, a first location of a passenger within the capsule; providing, via a three-dimensional rendering on a display within the capsule, a first perspective to the passenger corresponding to the first location, the passenger located proximate to the display, the tracking camera locating the passenger by tracking at least a head position associated with the passenger, the tracking camera tracks location using any of the following: face tracking or eye tracking; displaying an advertisement within the first perspective; receiving, from the tracking camera located within the capsule, a second location of the passenger within the capsule; providing, via a three-dimensional rendering on the display, a second perspective corresponding to the second location, the second perspective different than the first perspective; displaying the advertisement within the second perspective; wherein the first and second perspectives are derived from pre-recorded video data, the first and second perspectives representing different perspectives of a same scene, and the first and second perspectives are each calculated based on a virtual camera placed in an equivalent 3D pose and frustum to that of the passenger, and the second perspective showing less of the same scene compared to the first perspective in one direction and the second perspective showing more of the same scene compared to the first perspective in another direction, wherein, based on the tracking camera, additional perspectives are continuously computed each time the passenger moves to a different location within the capsule, wherein, when the passenger is proximate to the display, such additional perspectives are derived from pre-recorded video data in real-time and displayed in the display along with the advertisement, and wherein video playback in the display is a function of a speed of the capsule” as recited in Independent claim 9 and “one or more tracking cameras tracking locations of a first passenger and a second passenger seated within a same row in the capsule, the first passenger and the second passenger located proximate to the augmented window and having a view of the augmented window, wherein the one or more tracking cameras locates the first or second passenger by tracking each passenger’s head position and orientation, the tracking cameras tracks location using any of the following: face tracking or eye tracking; and (b3) a computer: receiving a first location of the first passenger proximate to the augmented window; providing, via a three-dimensional rendering, on the augmented window, a first perspective to the first passenger corresponding to the first location; displaying an advertisement within the first perspective; receiving a second location of the second passenger that is seated in the same row as the first passenger, the second passenger also proximate to the augmented window; providing, via another three-dimensional rendering, on the augmented window, a second perspective to the second passenger corresponding to the second location; displaying an advertisement within the second perspective; wherein the first and second perspectives are derived from pre-recorded video data, the first and second perspectives representing different perspectives of a same scene, and the first and second perspectives are each calculated based on a virtual camera placed in an equivalent 3D pose and frustum to that of the passenger, and the first and second perspectives rendered on the augmented window in (a), and the second perspective showing less of the same scene compared to the first perspective in one direction and the second perspective showing more of the same scene compared to the first perspective in another direction, wherein, based on the tracking cameras, additional perspectives are continuously computed each time either the first or second passenger moves to a different location within the capsule, wherein, when either the first or second passenger is proximate to the display, such additional perspectives are derived from pre-recorded video data in real-time and displayed in the display, and wherein video playback in the display is a function of a speed of the capsule” as recited in Independent claim 17 (In re pages 10-12 of remarks filed on 6/9/2020 in parent application number 15/456,213). Brauer only teaches of systems wherein video captured from live cameras are used to display on a virtual window based on the current head position of a passenger inside the vehicle. Whereas, as stated above, Applicant’s claimed invention is towards the use of prerecorded video having been captured at a certain speed and that provides for auto-stereoscopic video display based on a current location of a passenger’s head/eye/gaze/etc., which includes the playback of the prerecorded video to be a function of a speed of the traveling capsule/vehicle. The other prior arts recited in earlier Office Actions teaches other features, however, in 
Furthermore, the claim limitations underlined in the prior paragraph, with regards to claims 1, 9 and 17 appear to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such a manner the processes aren’t broad enough (for each of the claims as a whole) for them to fall into one of the three groupings of abstract ideas.
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1-23 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481